Title: From John Adams to John Quincy Adams, 26 June 1815
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy June 26. 15

To Shew the pretty, little, easy task you have undertaken, let me give you a Schematic Picture of the publick and private Courses in a German University, for Six months.
1. Encylopedy, and Method of Studies. An encyclopedick course of general Litterature, of the divisions and Subdivisions, and of the relations of Sciences among themselves. A course on the method to be pursued, in Academick Studies. A course, on the universal History of Litterature, Sciences, and Arts.
2 Philology. A general History of the Science of Grammar, and the Study of Languages. A Course of general grammar, and of Method. A course on the Arabian Language and its Dialects. An analytic Course, on the Hebrew, the Syriac, and the Chaldean. A course, on the Asiatic Languages of Tibet. A critical Interpretation of the description of Egypt, by Abulfeda. A profound Course upon Hellenism, with a critical interpretation of the two Œdipus’s of Sophocles. A critical and comparative course upon Herodotus, Thucydides and Xenophon. An interpretative course upon the Iliad. An interpretative Course, upon the Olympics and the Isthmics of Pindar. An interpretative Course on the Clouds of Aristophanes. A profound Course, on Latinity, with the Interpretation of the Eneid. An interpretative course, on the treatise of Cicero, on the nature of the Gods. An interpretative course of the Annals of Tacitus. An interperative course on the satyres and Epistles of Horace. An interpretative Course on the Poems of Tibullus. An interpretative and critical Course on the Poem of the Argonauts of Valerius Flaccus. Several practical discourses, on composition Versification, and discourses in Latin. Several Courses, on Using Languages, French, English, Italian, Languages of the North, Russian, Sweedish &c.
3. Theology. A general Course of Introduction to Theological Studies; on the Method and the System of the Science; the Objects it embraces, and the litterary aids it requires. A general History of Religions.
